PER CURIAM.
This court’s ease number 1D00-0748, a direct appeal from Rodgers’ judgment and sentence imposed by the Circuit Court for Santa Rosa County, was dismissed when the filing fee was neither paid nor shown to have been waived by the lower tribunal. Rodgers petitions this court for a belated appeal, arguing that he received ineffective assistance of appellate counsel. The state expresses no objection.
We grant the petition and reinstate case number 1D00-0748. Appellant/ petitioner shall ensure that the filing fee in case number 1D00-0748 is either paid or waived within 30 days of the date of this opinion. Appellant/petitioner may also move the trial court to appoint the Public Defender to represent him on appeal if he qualifies for such an appointment.
PETITION GRANTED.
BARFIELD, MINER and POLSTON, JJ., concur.